9otice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 47-79 are allowed. The following is an examiner’s statement of reasons for allowance:
With respect to claims  47-68 Inakagata (20120205985) teaches a power supply system comprising: a direct-current power supply mechanism (101 and 103) that supplies direct-current power; a direct-current power storage mechanism (102) that stores direct-current power; and a direct-current output terminal (output 111) that outputs direct-current power supplied from the 5direct-current power supply mechanism, to a direct-current load (207), wherein the direct-current power supply mechanism comprises one or more direct-current generators (solar cells). Inakagata does not teach an alternating current-direct current converter that converts received alternating- current power into direct-current power in combination with controlling a connection state of the direct-current generators and the alternating current-direct current converter and thus controlling a target voltage of the direct-current power supply mechanism, the target voltage of the direct-current power supply mechanism and a terminal voltage of the direct-current power storage mechanism are matched within a predetermined adaptive voltage range. At least this combination of elements is not rendered obvious by the prior art of record.
With respect to claim  54 Finberg et al. (US 20110057617) teaches a power supply system comprising: a direct-current power supply mechanism that supplies direct-current power (604) ; and a direct-current output terminal (see 616) that outputs direct-current power supplied from the direct- 5current power supply mechanism, the direct-current power storage mechanism, or both to a direct- 
With respect to claims 55, 69-79 and 73 Murano et al. (US 9,728,973) teaches the use of a direct-current power supply mechanism (1) that supplies direct-current power; a direct-current power mechanism (5) that stores direct-current power; and a direct-current output terminal that outputs direct current power supplied from the direct current power supply mechanism, wherein(SECOND) SUPPLEMENTAL PRELIMINARY AMENDMENTSN: 16/637,628Page 4 of 13 Atty. Dkt. No. CHFJ60-34855an output of the direct-current power supply mechanism and the direct-current output terminal are connected directly or through a current backflow prevention mechanism, an input/output terminal of the direct-current power storage mechanism and the direct current output terminal are connected directly or through a power backflow prevention mechanism, Murano does not teach a variable voltage source connected to the direct-current power storage mechanism in 5series in combination with controlling a voltage of the variable voltage source, a target voltage of the direct-current 15power supply mechanism and a terminal voltage of the direct-current power storage mechanism are matched within a predetermined adaptive voltage range.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner




/MICHAEL R. FIN/               Primary Examiner, Art Unit 2836